Citation Nr: 0706742	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
and recurrent thrombophlebitis of the right lower extremity, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
and recurrent thrombophlebitis of the left lower extremity, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2005, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.

By a statement submitted in February 2006, it appears as if 
the veteran is seeking to file a claim of service connection 
for hearing loss.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The decision below addresses the veteran's varicose vein and 
thrombophlebitis claims.  The claim for TDIU is addressed in 
the remand that follows the Board's decision.


FINDING OF FACT

The veteran's service-connected varicose veins and recurrent 
thrombophlebitis of the right and left lower extremities is 
manifested by edema, stasis pigmentation, and intermittent 
ulceration; board-like edema or persistent ulceration is not 
shown.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected varicose veins and recurrent 
thrombophlebitis of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Codes 7120, 7121 (2006).

2.  The criteria for a rating in excess of 40 percent for 
service-connected varicose veins and recurrent 
thrombophlebitis of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Codes 7120, 7121 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating claims 
on appeal has been accomplished.  Through January 2006 and 
April 2006 notice letters, the veteran and his representative 
were notified of the legal criteria governing his claims.  In 
the April 2006 notice letter, the veteran was provided with 
the criteria for assigning a disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By a supplemental statement of the case (SSOC) in 
July 2006, they were notified of the evidence that had been 
considered in connection with his claims and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2006 and April 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  The veteran was also told to provide VA with 
any evidence or information he may have that pertained to his 
appeal.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the claims were 
properly re-adjudicated in July 2006, which followed the 
April 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating issues.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMC) in Dayton, Ohio, and Montgomery, Alabama.  The 
veteran's vocational rehabilitation file was obtained 
pursuant to the Board's May 2005 remand.  Additionally, in 
August 2003 and May 2006, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Pursuant to the remand, in the January 2006 
notice letter, the veteran was asked to provide information 
regarding any disability retirement benefits that he 
received, to which he did not respond.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his increased rating 
claims that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected varicose veins and recurrent 
thrombophlebitis of the lower extremities have been evaluated 
under Diagnostic Code 7120 for "varicose veins" and 
Diagnostic Code 7121 for "post-phlebitic syndrome."  See 
38 C.F.R. § 4.104 (2006).  Both codes provide for disability 
evaluations based on the same criteria.  A 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. 
§ 4.104 (Diagnostic Codes 7120, 7121).  A note which follows 
the criteria calls for the separate evaluation of each 
involved extremity.  Id.

A review of the current medical evidence reflects a level of 
disability regarding the veteran's service-connected varicose 
veins and recurrent thrombophlebitis that does not warrant an 
evaluation in excess of 40 percent for either extremity.  In 
August 2003, the veteran was afforded a VA examination.  
Regarding the veteran's lower extremities, the examiner found 
the skin to be red and shiny.  There was discoloration and 
signs of prior ulcerations.  The examiner found no evidence 
of edema, deep venous disease, or thrombophlebitis.  The 
veteran complained of pain in his feet and he stated that 
stockings did not help, but rather aggravated the pain.  A 
diagnosis of bilateral post-phlebitic syndrome was provided.

In May 2006, the veteran underwent further VA venous 
examination.  The veteran again complained of foot pain and 
tenderness.  Here, the examiner found moderate venous 
insufficiency with varicosities in the lower extremities.  
There was evidence of moderate to severe stasis pigmentation 
and eczema of the legs.  Dark pigmentation and tenderness 
were also shown.  Notably, the examiner stated that while 
there was evidence of healed ulcers, the veteran was without 
ulceration at the time of the examination.  Also, the 
examiner found no edema or board-like rigidity.  The examiner 
provided a diagnosis of post-phlebitic syndrome with 
functional loss and functional impairment estimated as 
moderately severe to severe.  

Based on these VA examinations, an increased rating for 
either extremity is not warranted.  This is so because 
ulceration was not found on either examination.  While there 
was evidence of a history of healed ulcers, persistent 
ulceration was not shown.  In other words, the record 
indicates that the veteran has had ulceration, but it has not 
continued to be a problem.  Whether due to palliative 
treatment or because the ulcers abate naturally, they have 
not persisted.  Thus, a requisite criterion for a 60 percent 
rating is not met.  See 38 C.F.R. § 4.104 (Diagnostic 
Codes 7120, 7121).  Furthermore, a 100 percent rating is not 
warranted because board-like edema was not shown on 
examination.  Id. 

VA treatment records from the Dayton and Montgomery VAMCs do 
not reflect evidence with which a higher rating could be 
assignable.  An August 2002 progress note indicated there was 
no edema present.  October 2003 and April 2004 progress notes 
reflected no edema, cyanosis, or clubbing.  An April 2005 
treatment record revealed that the veteran's lower 
extremities had slight edema and some cyanosis.  There was no 
clubbing and importantly no lesions on his feet.  In October 
2005, the veteran's lower extremities were positive for edema 
and venous varicosities.  No deep venous thrombosis was shown 
at that time.  In a December 2005 progress note, it was 
reported that there was a small ulcer scabbed over on the 
veteran's left ankle.  In February 2006, a podiatry 
consultation reflected old healed ulcerations.  Additionally, 
the veteran's vocational rehabilitation file did not contain 
any other pertinent evidence regarding his venous disability.  
Based on these VA treatment records, a 60 percent rating is 
not warranted.  While there was one instance of ulceration in 
December 2005, it can not be characterized as persistent; it 
is best described as no more than intermittent.  Persistent 
ulceration implies that ulcers arise on multiple frequent 
occasions or last for an extended period of time without 
healing, which is not currently shown in the veteran's case.  
As such, the veteran's symptoms of his varicose veins and 
recurrent thrombophlebitis are appropriately accounted for in 
the current 40 percent rating for both extremities.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's varicose veins and recurrent 
thrombophlebitis reflect so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the venous disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claims for increased ratings for his 
service-connected disabilities.  While the Board does not 
doubt the sincerity of the veteran's belief that his varicose 
veins and recurrent thrombophlebitis are more severely 
disabling than they are currently rated, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a current disability 
as evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 40 percent for varicose veins 
and recurrent thrombophlebitis of the right and left lower 
extremities must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for increased 
ratings, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An increased rating for varicose veins and recurrent 
thrombophlebitis of the right lower extremity is denied.

An increased rating for varicose veins and recurrent 
thrombophlebitis of the left lower extremity is denied.


REMAND

The veteran contends that his service-connected disabilities, 
which are varicose veins and recurrent thrombophlebitis of 
the lower extremities and right third toe amputation, prevent 
him from obtaining substantially gainful employment.  The 
Board noted in its May 2005 remand that an examiner had 
previously concluded that the veteran was unemployable as 
reported in the August 2003 VA examination.  However, that 
examiner did not provide a definite opinion on the question 
of whether service-connected abilities alone caused 
unemployability.  Accordingly, further medical opinion 
development for the TDIU claim was requested by the Board.

Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination in May 2006, in part, to address the 
question of unemployability.  The examiner provided a 
detailed report regarding the current symptomatology of the 
veteran's venous disability.  A short summary of the 
veteran's employment history was provided and nonservice-
connected disabilities were documented.  Unfortunately, the 
examiner did not provide an opinion as to the effect of only 
the veteran's service-connected disabilities on his ability 
to work.  Consequently, as was requested in the prior remand, 
the Board finds that further development is needed in order 
for an examiner to address the effect of only the veteran's 
service-connected disabilities on his ability to secure or 
follow substantially gainful employment.  See also Stegall v. 
West, 11 Vet. App. 268 (1998) (the Board must ensure 
compliance of its remand orders).  

Accordingly, this issue is REMANDED for the following 
actions:

1.  The veteran should be given 
opportunity to supplement the record on 
appeal.

2.  The claims file should be reviewed by 
either one of the examiners who conducted 
examinations in August 2003 and March 
2006, if available.  The examiner should 
review the claims file and provide 
findings that take into account all 
functional impairments due to the 
veteran's service-connected varicose 
veins and recurrent thrombophlebitis of 
the lower extremities and right third toe 
amputation.  The examiner is requested to 
provide a definite opinion as to whether 
only the veteran's service-connected 
disabilities renders him unable to secure 
or follow substantially gainful 
employment.  The opinion should take into 
account the veteran's employment history, 
and his educational and vocational 
attainment.  (If the examiner finds that 
another examination is required to arrive 
at an opinion, or if neither examiner is 
available, an examination should be 
scheduled.)

3.  If the medical opinion sought in this 
remand is not provided, the examiner's 
report should be returned for corrective 
action.  After undertaking any other 
development deemed appropriate, the claim 
for TDIU should be re-adjudicated in 
light of the entire record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


